 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKaiser Foundation Health Plan of Colorado andPermanente Services of Colorado, Inc.' and Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO, Petitioner. Case 27-RC-5360June 24, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHERUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before a Hearing Officer of theNational Labor Relations Board. Thereafter, onNovember 3, 1976, the Regional Director issued aDecision and Order dismissing the petition. Inaccordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, Oil, Chemical and Atomic WorkersInternational Union, AFL-CIO, herein called Peti-tioner, filed a timely request for review on November30, 1976. On December 29, 1976, the Board, MemberWalther dissenting, by telegraphic order, remandedthis case to the Regional Director for reconsiderationafter .hich a second hearing was held beforeHearing Officer Winchel W. Reed. Following thesecond hearing, pursuant to Section 102.67 of theBoard's Rules and Regulations, and by direction ofthe Regional Director for Region 27, this case wastransferred to the Board for decision. Thereafter,Employer filed a statement referring to its previouslyfiled statement in opposition to Petitioner's requestfor review and incorporating by reference Employ-er's brief to the Regional Director filed prior to thelatter's Decision and Order.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the second hearing and finds thatthey are free from prejudicial error. They are herebyaffirmed.On the entire record in this case, the Board finds:I Employer's name appears as amended at the hearing.2 The parties have agreed, and we find, that Kaiser Foundation HealthPlan of Colorado and Permanente Services of Colorado, Inc., constitute asingle employer for purposes of this proceeding.3 The record establishes that a bachelor's degree from an accreditedinstitution with a major in foods, nutrition, or foods services management,and successful completion of either an internship program approved by theAmerican Dietetic Association, or equivalent approved expenence arerequired for the nutritionist position. The nutritionist's primary function isto design specialized diets for patients who require them as part of theirmedical treatment and, therefore, patients are usually referred to the230 NLRB No. 621. Kaiser Foundation Health Plan of Colorado,licensed as a health maintenance organization underColorado law, is incorporated in Colorado and is asubsidiary of Kaiser Foundation Health Plan, Inc., aCalifornia corporation. Permanente Services ofColorado, Inc., is incorporated in California to dobusiness in Colorado and is under exclusive contractwith Kaiser Foundation Health Plan of Colorado toprovide pharmacy and optical dispensing services tothe latter and its members. We find, in agreementwith the parties, that Kaiser Foundation Health Planof Colorado and Permanente Services of Colorado,Inc., herein collectively2also called Employer orKaiser, are engaged in commerce within the meaningof the Act and it will effectuate the purposes of theAct to assert jurisdiction herein.2. The labor organization involved claims torepresent certain employees of Employer.3. No question affecting commerce exists con-cerning the representation of certain employees ofEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act for the reasons setforth below.Petitioner seeks an election in a unit of professionalemployees, excluding all registered nurses, at Em-ployer's three outpatient clinic facilities in theDenver, Colorado, area. Petitioner has stated that itwill not participate in an election in any unit ofprofessional employees which includes nurses. Em-ployer contends that the only appropriate unit is onecomprised of all professional employees, includingall registered nurses. We conclude that the unitrequested by Petitioner would exclude professionalemployees who show a community of interest withother unit employees and is therefore inappropriatefor purposes of collective bargaining.At the 3 clinics involved in this proceeding, Kaiseremploys 9 pharmacists, 3 optometrists, I nutritionist,I medical technologist, 7 physician's assistants, and18 registered nurses. In accordance with the parties'stipulation, we find that the pharmacists and opto-metrists are professional employees within themeaning of Section 2(11) of the Act and properlybelong in any appropriate unit of professionalemployees. The parties are in apparent agreementand the record establishes that the nutritionist,3nutritionist by physicians. In addition, the nutritionist conducts educationalprograms about diet and nutrition for patients. She works in the internalmedicine department and has professional interactions with the physicians,physician's assistants, adult health care practitioners, and pediatric nursepractitioners. The nutritionist's salary is within the same range as that ofother professionals.438 KAISER FOUNDATION HEALTH PLAN OF COLORADOmedical technologist,4and physician's assistants5areprofessional employees and are properly included inthe unit. Accordingly, we so find.The only dispute in this proceeding concernswhether any registered nurses should also be includ-ed in the unit. As noted above, Employer contendsthat the only appropriate professional employee unitwould include all registered nurses. Petitioner,however, contends that a unit excluding all registerednurses would be appropriate.Of the 18 registered nurses employed at the clinics,13 are classified as adult health care practitioner,maternity/GYN nurse, pediatric nurse practitioner,or physical screening nurse. Along with the physi-cian's assistants discussed above, these specializednurses are generically termed "physician extenders."They are all required to have degrees in nursing fromaccredited schools of nursing and to be licensed asregistered nurses by the Colorado State Board ofNursing.6These specialized nurses are also requiredto complete successfully an approved training pro-gram in their specific area of specialization. Inaddition, an adult health care practitioner is requiredto have 3 years of experience as a registered nurse(including I year as a physical screening nurse), anda physical screening nurse is required to have 2 yearsof experience as a registered nurse. Regardless of thedepartment in which they work, registered nursephysician extenders perform essentially the same jobfunctions. They perform physical examinations onpatients whom they see by appointment, can orderand evaluate certain laboratory tests and recordpertinent information on the patients' medicalhistory charts, and are allowed to use their indepen-dent judgment in the treatment of uncomplicatedcases,7including recommending to the physicians'The medical technologist is required to have a bachelor's degree froman accredited institution, to have successfully completed a medicaltechnology program approved by the American Medical Association, and tobe currently certified as a medical technologist by the American Society ofClinical Pathologists Board of Registry. The medical technologist performsand interprets the results of various medical tests on patients' specimens. Hehas contact with physicians, physician's assistants, pediatric nurse practi-tioners, and physical screening nurses, and his salary range is similar to thatof other professional employees.I The requirements for physician's assistant are a bachelor's degree or itsequivalent, successful completion of a training program for physician'sassistants accredited by the American Medical Association (which includes2 years of study at a medical school), and eligibility for certification orcertification by the National Commission for Certification of Physician'sAssistants. Experience as a medic in the Armed Forces is allowable as asubstitute for the bachelor's degree. The physician's assistants performroutine and preliminary physical examinations, order laboratory and X-raystudies, and determine whether the patient's problem warrants referral to aphysician. Physicians, physical screening nurses, and adult health carepractitioners are the only other employees who are qualified to perform anythat specific medication be prescribed. Physiciansand physician's assistants are the only other employ-ees who can perform all of these job functions. Thefour categories of registered nurse physician exten-ders are all supervised directly by the clinic adminis-trator, who also supervises the physician's assistants.The salaries of these specialized nurses are within thesame range as the salaries of the other professionalemployees.Thus, the record establishes that registered nurseswho are physician extenders share a close workingrelationship and community of interest with theother professional employees. Indeed, the nursephysician extenders and the physician's assistantshave the same job functions, in that they bothperform physical examinations on patients, orderand evaluate laboratory tests, and refer any unusualcases to a physician. Both the specialized registerednurses and the physician's assistants have receivedspecialized training in the specific area in which theypractice, and all physician extenders are supervisedby the clinic administrator. Additionally, except forthe physical screening nurses, the salary ranges of allphysician extenders are almost identical.Accordingly, we conclude that an appropriate unitof professional employees must include the registerednurses who are physician extenders.8As the Petition-er has stated that it has no desire to participate in anelection in any unit which includes nurses, we shalldismiss the petition.9ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed.of the job functions of physician's assistants. The physician's assistants workin the internal medicine department and the trauma, emergency room, andorthopedics departments. Except for emergency treatment, they see patientson an appointment basis, and their salary is within the range of otherprofessionals.a No party is contesting the professional status of registered nurses. Inany event, the record shows that they clearly qualify as professionalemployees within the meaning of Sec. 2(12) of the Act. Mercy Hospitals ofSacramento, Inc., 217 NLRB 765 (1975).7 The nurse practitioners, like the physician's assistants, decide whichcases require referral to a physician.a Cf. Family Doctor Medical Group, a Professional Corporation, 226NLRB 118 (1976), wherein the Board concluded, inter alia, that anappropriate bargaining unit could include registered nurses along with otherprofessional employees.9 Inasmuch as we are dismissing the petition on these grounds, we find itunnecessary to determine whether an appropriate unit of Employer'sprofessional employees must also include the five registered nurses who arenot physician extenders but who perform typical registered nurses'functions.439